Exhibit 10.30

 

SILICON VALLEY BANCSHARES

 

Restricted Stock Unit Agreement

Grant Number:      «RSU_Number»  

Silicon Valley Bancshares (the “Company”) hereby grants you, «First» «Middle»
«Last» (the “Participant”), an award of restricted stock units (“RSUs”) under
the Silicon Valley Bancshares 1997 Equity Incentive Plan (the “Plan”).  The date
of this Agreement is                    , 200   .  Subject to the provisions of
Appendix A (attached) and of the Plan, the principal features of this award are
as follows:

Number of RSUs:   «RSU_Shares»

Vesting of RSUs:   The RSUs will vest according to the following schedule:

[Insert vesting schedule.]

Unless otherwise defined herein or in Appendix A, capitalized terms herein or in
Appendix A will have the defined meanings ascribed to them in the Plan.

Your signature below indicates your agreement and understanding that this Stock
Award is subject to all of the terms and conditions contained in Appendix A and
the Plan.  For example, important additional information on vesting and
forfeiture of the RSUs is contained in Paragraphs 3 through 5 of Appendix A. 
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS AGREEMENT.


SILICON VALLEY BANCSHARES


 


EMPLOYEE


 


 


 

 

 

 

[NAME]

 

«First» «Middle»«Last»

[TITLE]

 

 

 

 

 

 

 

Date:                         , 2004

 

--------------------------------------------------------------------------------


APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

Grant # «RSU_Number»

1.             Grant.  The Company hereby grants to the Participant under the
Plan an award of «RSU_Shares» RSUs, subject to all of the terms and conditions
in this Agreement and the Plan.

2.             Company’s Obligation to Pay.  Each RSU has a value equal to the
Fair Market Value of a share of Company common stock (“Share”) on the date it
becomes vested.  Unless and until the RSUs will have vested in the manner set
forth in paragraphs 3 and 4, the Participant will have no right to payment of
any such RSUs.  Prior to actual payment of any vested RSUs, such RSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company.

3.             Vesting Schedule.  Subject to paragraph 4, the RSUs awarded by
this Agreement will vest in the Participant according to the vesting schedule
set forth on the attached Restricted Stock Unit Agreement, subject to the
Participant’s Continuous Status as an Employee, Director or Consultant through
each such date.

4.             Forfeiture upon Termination of Continuous Status as an Employee,
Director or Consultant.  Notwithstanding any contrary provision of this
Agreement, if the Participant’s Continuous Status as an Employee, Director or
Consultant terminates for any or no reason, the then-unvested RSUs awarded by
this Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

5.             Payment after Vesting.  Any RSUs that vest in accordance with
paragraph 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, provided that to the
extent determined appropriate by the Company, any federal, state and local
withholding taxes with respect to such RSUs will be paid by reducing the number
of Shares actually paid to the Participant.

6.             Payments after Death.  Any distribution or delivery to be made to
the Participant under this Agreement will, if the Participant is then deceased,
be made to the Participant’s designated beneficiary, or if no beneficiary
survives the Participant, administrator or executor of the Participant’s
estate.  Any such transferee must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

7.             [Deferral Election.  If permitted by the Committee, the
Participant may elect to defer delivery of the payment of any Shares, which
election will be subject to such documentation as the Company may promptly and
reasonably request, and any terms under the the Silicon Valley Bank Deferred
Compensation Plan as the Committee deems appropriate.  Unless otherwise
determined by the Committee, any such deferral election by the Participant will

--------------------------------------------------------------------------------


be void and not given effect unless the Participant ‘s deferral election is made
at least twelve (12) months prior to the date the Shares otherwise are scheduled
to be paid.  The Committee may require that the Participant make an election
earlier than twelve (12) months prior to the date the Shares are scheduled to be
paid.  Upon the date the Shares vest to which a deferral election applies, the
Company will create a bookkeeping entry initially representing an amount
equivalent to the Fair Market Value of the number of Shares that would have
otherwise been payable hereunder had a deferral election not been made.  Any
such obligation will represent an unfunded and unsecured obligation of the
Company.]

8.             Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory arrangements (as determined by the
Committee) will have been made by the Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares so issuable.  The Committee, in its sole discretion
and pursuant to such procedures as it may specify from time to time, may permit
the Participant to satisfy such tax withholding obligation, in whole or in part
by one or more of the following: (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum amount required to be withheld, (c) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to the amount
required to be withheld, or (d) selling a sufficient number of such Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld.  If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to Section 3, the Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

9.             Rights as Stockholder.  Neither the Participant nor any person
claiming under or through the Participant will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Participant.

10.           No Effect on Employment.  The Participant’s employment with the
Company and its Subsidiaries is on an at-will basis only.  Accordingly, the
terms of the Participant’s employment with the Company and its Subsidiaries will
be determined from time to time by the Company or the Subsidiary employing the
Participant (as the case may be), and the Company or the Subsidiary will have
the right, which is hereby expressly reserved, to terminate or change the terms
of the employment of the Participant at any time for any reason whatsoever, with
or without good cause.

11.           Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at [3003 Tasman
Drive, Mail Sort HA 250, Santa Clara, CA 95054], Attn: [NAME], or at such other
address as the Company may hereafter designate in writing.

12.           Grant is Not Transferable.  Except to the limited extent provided
in paragraph 6, this grant and the rights and privileges conferred hereby will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be

--------------------------------------------------------------------------------


subject to sale under execution, attachment or similar process.  Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of this
grant, or any right or privilege conferred hereby, or upon any attempted sale
under any execution, attachment or similar process, this grant and the rights
and privileges conferred hereby immediately will become null and void.

13.           Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

14.           Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to the
Participant (or his estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company.  The
Company will make all reasonable efforts to meet the requirements of any such
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.

15.           Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.

16.           Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any RSUs have vested).  All actions
taken and all interpretations and determinations made by the Administrator in
good faith will be final and binding upon Participant, the Company and all other
interested persons.  No member of the Administrator will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

17.           Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

18.           Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

--------------------------------------------------------------------------------